CHIEF JUSTICE
 CAROLYN WRIGHT                                                                               LISA MATZ




                                                 S
JUSTICES                                                                                  CLERK OF THE COURT
 JIM MOSELEY                                                                                  (214) 712-3450
 DAVID L. BRIDGES                                                                       lisa.matz@5th.txcourts.gov
 MICHAEL J. O’NEILL
                                                                                             GAYLE HUMPA
 KERRY P. FITZGERALD
 MOLLY FRANCIS                          Court of Appeals                                BUSINESS ADMINISTRATOR
                                                                                             (214) 712-3434
 DOUGLAS S. LANG
 ELIZABETH LANG-MIERS            Fifth District of Texas at Dallas                    gayle.humpa@5th.txcourts.gov
 ROBERT M. FILLMORE                      600 COMMERCE STREET, SUITE 200                        FACSIMILE
 LANA MYERS                                   DALLAS, TEXAS 75202                            (214) 745-1083
 DAVID EVANS                                     (214) 712-3400
                                                                                                INTERNET
 DAVID LEWIS
                                                                                        HTTP://5TH.TXCOURTS.GOV
 ADA BROWN



                                          November 24, 2014


     Arthur J. Anderson
     Winstead, P.C.
     500 Winstead Building
     2728 N. Harwood St.
     Dallas, TX 75201

     Barbara E. Rosenberg
     Dallas City Attorney’s Office
     1500 Marilla, Rm 7DN
     Dallas, TX 75201-6318

     Re:      In Re: City of Dallas; 05-14-00922-CV

     Dear Attorneys:

     Enclosed is a copy of the Opinion that issued on October 1, 2014 for the above-mentioned case.
     Please note the following typographical errors which have been corrected:

     * Page 16, the word defendants have been replaced with plaintiffs in the first sentence of the last
     two paragraphs.

     Please replace your previous copy with the enclosed.

     Sincerely,


     Lisa Matz
     Clerk of the Court
     cc:    Sally Montgomery
            John F. Warren
            Publishers